Equality between women and men - 2008 (debate)
The next item is the report by Iratxe García Pérez, on behalf of the Committee on Women's Rights and Gender Equality, on Equality between women and men - 2008.
rapporteur. - (ES) Mr President, Commissioner, I would like to begin my speech by expressing my thanks to the Commission for its 2008 report on equality between men and women, which takes a comprehensive approach both to policies to mainstream the gender dimension and towards specific positive discrimination measures. Although, admittedly, we should point out that the Commission's report has work matters at its core, it takes no account of many other issues and difficult situations which women encounter and we have therefore tried to incorporate them into this Parliament report.
I also wish to thank all my colleagues who have by their efforts helped improve the report as initially presented. There is common agreement that despite the progress that has been made, there is still much to be done.
In that regard complacency is likely to be our worst enemy. If we are unaware of the challenges and the work which is yet to be done it will be difficult for us to make headway on equality issues.
The outlook of this report is based on the principle of gender mainstreaming, and the report raises various matters which have a bearing on that principle. They are all important and we can not ignore any of them: incorporating women into the labour market, domestic violence, women in education, balancing family life with work, and vulnerable groups such as immigrant women or the disabled. All these aspects must be borne in mind and merit exhaustive study and analysis, but I would like in the time available to me to focus on the aspects which I regard as most important.
Domestic violence is the greatest social scourge of our time, not only in Europe but worldwide. A social injustice in which women, purely because they are women, experience violence at the hands of men because chauvinistic values are still fairly deep-rooted in our society.
Accordingly it is necessary to encourage laws in Member Status to combat this social plague. We have a very good example in Spain, where a few years ago the Law against Domestic Violence was incorporated into the national legal order; it recognises the rights of mistreated women and implements a comprehensive policy ranging from prevention, to treatment and reintegration of the women affected.
As far as women and the labour market are concerned, we should be aware that we are a long way still from achieving the objectives of the Lisbon Strategy. Women's employment has risen but unemployment figures for women are still much higher than those for men, and we must therefore take political measures, both through the European Commission and the Member States, which encourage women to join the labour market on the same terms as men.
Another fact of life which we cannot skate over is the difference in wages; this has stood at 15% since 2003. Greater measures which have the agreement of business and the unions are needed.
Also in this report we propose that the Community institutions and the Member States should declare 22 February as International Equal Pay Day. A woman would need to work 52 more days a year to earn the same wage as a man.
On finding a work/life balance, we must change the fact that currently 85% of informal carers are women. We need more public services whose role is to provide childcare and care for dependants.
Similarly, as regards participation by women in public life, we should encourage initiatives to increase participation through social organisations, unions and political parties. Electoral quotas were a decisive step which must continue as we strive for equality in democracy.
There are other key aspects such as access to education, the overturning of social stereotypes, the issues and difficulties facing women in rural communities, which we cannot ignore. We must join forces to that end. We must work closely with organisations and make the fundamental European Union principle of equality between men and women a reality, because by so doing we will be moving towards a Europe with more law and greater social justice.
Member of the Commission. - (CS) Mr President, ladies and gentlemen, the Commission welcomes the report and motion for a resolution on equality between women and men in the European Union. Acceptance of the report emphasises Parliament's undertaking with regard to equality between women and men and confirms Parliament's support for the Commission's approach. I should like to thank above all the rapporteur, Mrs Garcia Pérez, for the support that she expressed for the steps taken by the European Commission in this field.
Equality between women and men is one of the fundamental values of the European Union. It also represents an area in which Europe has often moved ahead of social developments. In recent years it also has commenced important and ambitious initiatives. Acceptance of the plan to achieve equal status between women and men emphasises the Commission's willingness to use all means to bring Europe closer to real equality between women and men in all areas.
Furthermore, the Commission notes that Parliament's motion for a resolution emphasises certain topics which are included in the plan's priorities. This involves in particular the position of women in the labour market, the work-life balance, a balanced accession to leading positions and also the fight to stop violence against women. This approach complies with the Commission's policy in this field and includes topics which were emphasised in the report for 2008.
Although the progress made in the field of equality between women and men is obvious, we are still faced with important tasks. We must continue with our efforts and strengthen the legal base.
The Commission shares the rapporteur's view that a central role is played in the achievement of equality between women and men by the work-life balance. We are well aware that it is mostly women who take responsibility for the family and the home. This is why women, more often than men, have to interrupt their studies and careers, very often not returning to them. In order to increase female employment, therefore, it is vital to have access to high-quality and affordable childcare. The Commission will be presenting a report on developments in this field in the weeks to come.
Furthermore, in 2006 and 2007 the Commission consulted representatives of workers and employers on the topic of work-life balance. In July 2008, they indicated their intention to negotiate on parental leave. The Commission is not at the moment submitting any proposals on this topic.
The Commission intends in the near future to present a package of initiatives relating to the work-life balance, in particular a report on childcare, a draft directive amending the Directive on maternity leave and a draft directive amending the 1986 Directive on 'assisting spouses'. The current situation of assisting spouses in agriculture and also in other sectors where there are family businesses is unacceptable. It is not acceptable for people working regularly for family businesses in some countries not to have any right to social security and to find themselves in a position of great need in the event of divorce, death of the breadwinner or financial difficulty.
A policy of equality is of fundamental importance in preventing and combating violence committed against the opposite sex, since this is based on the imbalance of strength between men and women. Effective measures against violence based on gender, on the other hand, make a contribution to protecting women's rights in society and supporting equality.
Violence against women is unacceptable. Rape, sexual abuse of girls, trafficking in women for the purpose of sexual or labour exploitation, domestic violence, workplace harassment, and also traditional or disfiguring practices - such as, for example, mutilation of the sex organs - impair the health, freedom, dignity and physical and emotional inviolability of women. Our interventions must be thorough and exceptionally effective, in particular in cases where violence against women is committed by international organised crime, as in the case of people trafficking.
For this reason, the Commission considers that, as part of its working programme for 2009, it will revise and rewrite the legislation relating to people trafficking, exploitation and sexual abuse of children, which is a terrible crime committed mainly against girls.
In conclusion, I should like to say that equality policy plays a fundamental role in changing thinking and behaviour. It is therefore key in ensuring not only legal equality but also real equality between women and men. The Commission therefore welcomes the support given to it by the European Parliament through this motion for a resolution.
rapporteur for the opinion of the Committee on Employment and Social Affairs. - Mr President, first of all I would like to say that this is a very comprehensive report and highlights many of the issues that must be dealt with in order to ensure equality between women and men.
I am particularly pleased to see that the issue of violence against women is dealt with, because for too many people violence against women is seen as a women's issue, whereas in fact it is a societal issue, and until it is dealt with as a societal issue we cannot hope to eliminate it.
Furthermore, I agree with the rapporteur and her statement about the feminisation of poverty and about the groups that are particularly at risk, as well as the central issue of ensuring equal access to pensions and social welfare payments.
In this context, I would like to have seen paragraph 14 from my opinion taken on board, where I make this case specifically for carers. Given that by 2030 the ratio of active to inactive people will be 2:1, the role of family carers will become much more significant, and given that there are already 100 million carers in the EU - men and women but predominantly women - without proper access to social welfare payments or pensions, we need to ensure that this generation of carers does not become the next generation of poorer, older people adding to the feminisation of poverty.
Finally a personal comment on paragraph 9 which does not reflect the views of the Employment Committee: I believe that the text should be qualified by stating the need to respect national legislative processes when considering the issue of abortion. There is a protocol to the Treaty of Maastricht which ensures that EU law will not override Article 40.3.3 of the Irish Constitution on the protection of the unborn.
During the Lisbon debate in Ireland, many citizens said to me that the EU was intent on pushing to have abortion available in Ireland. Even though I said that this was not the case, many still argued that Parliament was pushing the agenda, and that is why I believe our intention needs to be clear. The issue is not one's view on abortion. Mine, I suspect, may be different to that of the rapporteur, but that is not the point. The issue is one of subsidiarity, and citizens, whatever their position on abortion, need to be able to rely on that. I believe all of us in this Parliament should respect that as well.
draftsman of the opinion of the Committee on Culture and Education. - (ES) Mr President, firstly I would like to congratulate the rapporteur on the apt approach she took when drafting this report on equality between men and women.
As rapporteur for the Cultural Committee I would like to highlight the main contributions our committee made, which were obviously related to areas within our purview such as education, culture, sport and communication.
First, we proposed promoting equal behaviour in schools, and removing the gender stereotypes which are still too widespread in some media; taking measures to change the segregation of labour in the different stages of the schools system so that there is equal involvement of teachers of both sexes at each stage; eliminating any discrimination in terms of salary on grounds of sex in the fields of education, culture and sport and communication; and encouraging greater participation by women in the management bodies of those sectors where women are in the minority.
As the rapporteur has already said, there is still a long way to go. I am reminded of a couple of lines by Machado, who said, 'Traveller, there is no way ahead, you make your way by walking' because, my friends, we will achieve equality even as we fight for it.
Mr President, on behalf of my political group I congratulate the committee on its report. Congratulations are also due to my fellow Member for expressing Parliament's view in her report, even though on certain points we suggested amendments to improve it and to show, through Parliament's report, that we recognise what has happened on the basis of the roadmap for equality, and on the basis of the pact for gender equality.
We have had considerable quantitative success. We still have to improve on how well we implement the measures. We must ensure effective implementation and extended legal protection through the appointment of a competent body for complaints in each Member State by laying down sanctions based on the proportionality principle.
We also want the subsidiarity and free-choice principles to be maintained. As far as work in the family combined with professional life is concerned, we do not want just working women to be covered. Cover should extend to the unemployed, those who decide to be involved solely with their households, those in the liberal professions and those who are self-employed in family businesses.
We want to reinforce maternity and family leave. We believe that the communication we are awaiting from the Commission will cover us at this point with a good proposal.
Since women study and work more, they deserve to be paid for all types of service provision.
on behalf of the PSE Group. - (HU) Thank you. Mr President, Commissioner, ladies and gentlemen, the Commission's regular assessments, which give us a clear picture of the actual situation, are extremely important on the path towards creating gender equality. Commissioner Špidla's commitment to this matter is well known. The first report on gender equality was prepared five years ago, and we are right to expect results now. According to the 2008 report on equality between women and men, there has been some progress, but unfortunately it also mentions some frozen areas where there has not been any perceptible movement.
The wage gap between men and women has stagnated at 15% over the last five years, and my colleague mentioned that this means 54 days, or up to 22 February. The ratio of women to men is still unfavourable in decision-making, and the image of women suggested by the media is disadvantageous. The biggest problem is that there has been no significant progress in precisely the area of employment and related issues, yet these really are crucial, partly because of the challenges to the demography of the EU and partly because of economic growth and ensuring equality. These main priorities resolutely demand increased involvement of women in the labour market.
A quantitative success of the Lisbon Strategy is the 12 million new jobs that have been created, of which 7.5 million have been filled by women, but this does not mean an improvement in quality. Compulsory part-time work, the planned 65-hour working week, the horizontal and vertical labour markets and segregation will unfortunately lead to the compatibility of work and private life remaining an intractable question that will continue to grow due to the lack of child-care institutions. I consider it necessary that Member States prepare further coordinated strategies and methods, and implement them effectively in practice, and also that they provide real political support. I would like to congratulate my colleague on her work; she has presented an excellent report.
on behalf of the Verts/ALE Group. - (ES) Mr President, I would obviously like first to thank my friend and colleague Iratxe García for the work she has done for this report, which I view as an important and complete piece of work. I would also like to highlight at least four of the points raised in the report and mentioned by the rapporteur in her speech which are also important to my group.
First, the need for European institutions to take a step forward in view of the current wave of chauvinistic violence, and to do so both in terms of legislation and to establish a clear legal basis to enable all forms of violence against women to be combated; this should include, for example, recognition of the right of asylum on grounds of gender-based persecution.
Secondly, with a view to ensuring greater participation by women in decision-making, it is necessary for all institutions and political parties to study this issue and take specific measures on it, and we do not rule out electoral quotas here.
Thirdly, it is important to acknowledge once and for all that in order to ensure total emancipation of women, women must be the ones who take the decisions on their sexual and reproductive health rights.
Fourthly, and expressing regret at the lack of progress in the wage differences between women and men in recent years, the notorious 'pay gap', it is crucial for the Commission and the Member States to assess the strategies and actions which, in concert with social stakeholders, should enable that situation to be corrected.
on behalf of the GUE/NGL Group. - (SV) Mr President, I too would like to congratulate the rapporteur on this report and I support it in full. I will also support the amendments on the labour market tabled by Mrs Figueiredo. I have only one minute's speaking time now, so I won't bring up any special policy issues. I merely want to say one thing which I think worth pointing out.
The rapporteur lists different measures which need to be taken in order to achieve equality between women and men. When she does this, it results in a total of 45 items. I repeat: 45 items! In the EU and its Member States which have long claimed to prioritise equal rights between men and women, this report shows 45 different areas which need to be changed. There is no need to say more, other than that I say yes to the report and, above all, yes to concrete action now!
on behalf of the IND/DEM Group. - (PL) Mr President, an important element in the report, in my view, is the call to make it easier for employees to return to work after a career break for maternity or parental leave and to remove the disparities in remuneration and education.
It is nevertheless hard to accept the direct causal connection made between life problems affecting many people and the fact of being a women. Treating social life as a battle of the sexes, with the creation of a new enemy on the previous model of the class struggle, gives those who advocate it the right to unlimited interference in every sphere of human existence, including the functioning of the family.
The problem in Europe is not the struggle between men and women. It is the lack of respect for rights and moral principles, manifested especially by unrestrained greed and selfishness. As a woman I would prefer that equal rights did not result in equality with men in every respect, but rather led to arrangements that protect women and alleviate their burdens. No longer being treated as an impersonal workforce, they could then make a creative contribution in many areas of the economy.
(SK) This 2008 report on equality between women and men summarises a European Parliament report which has already been adopted and which created a great stimulus that needs to be applied in practice. I view it as a reflection of the work of the Committee on Women's Rights and Gender Equality and I should therefore first of all like to thank Mrs García Pérez for producing it.
In order to meet the Lisbon targets, it is essential to make the fullest possible use of the potential of women on the labour market. It is also important for women to have the best possible access to postgraduate studies and life-long learning and also access to new technologies and the information society in order to be able to be competitive in the labour market.
I greatly admire the women heading large companies and also small family firms and creating new job opportunities. Alongside her daily tasks as a wife and mother, a businesswoman also takes on management tasks in her company, assuming responsibility not only for the success of her family but also for the success of her company. As a society, we do not always give sufficient recognition to the importance of this task for society. Women in leading positions are forced to overcome many additional obstacles associated in particular with their family responsibilities.
Harmonisation of family and working life is one of the main prerequisites for increasing female employment. It is therefore essential to propose measures to motivate fathers to take parental leave, dividing maternity leave between both parents.
Many women are aware today that they will not attain important positions on the basis of social support programmes, but only on the basis of their own abilities. Chancellor Angela Merkel is an obvious example that we women also have our own firm position in world politics.
When we look at the history books, we read a lot about men's heroics. Women only appear in the background. I am convinced that it is our responsibility to put the spotlight on the anonymous hoards of women involved in our society, without whom the world could not move forward.
(RO) Dear colleagues, there are issues people talk about a lot, but little is done. In the debate on the social package, we talked about the lack of instruments required to make the principle of equal pay for work of equal value applicable and to reduce the pay gap between men and women. Without them, our commitments are only words and the legislation is useless.
There are also issues for which very little or nothing is done but that we do not even talk about. People do not really talk about the 100,000 women trafficked every year, except here, late in the evening; probably because they are goods, not citizens. Most of them are trafficked for prostitution. We request firmer integrated actions against trafficking networks, as well as concerted actions to discourage the demand for prostitution. Without demand, there is no reason for trafficking to exist.
People also do not talk about the situation of women working as housekeepers in the domestic environment; they are invisible. Without any social rights or with minimum rights, they face the same risk of abuse as women do in their own families, including the risk of exploitation. For those who work in foreign countries, the non-exercise of political rights adds to the fragility of their social and economic situation. Correct regulation of their situation is not only a present matter of justice, but it could prevent the maintenance of the high poverty rate among older women in the future.
Another subject we cannot talk about is the women in my country's government, because they simply do not exist. Dear Commissioner, dear colleagues, we consider it is time to go from making statements about what we should do to doing what we should do.
(PT) Mr President, evidence shows that discrimination against women persists and ultimately affects women workers, whose wages are on average over 15% lower than men's. In some countries, including Portugal, this figure rises to over 25%, a situation that has actually become aggravated in recent years.
We therefore call for the upgrading of employment, decent wages, compliance with social, health and safety standards and a reduction in the working day without loss of pay. This could help to create more jobs with rights for women and ensure better reconciliation of work and family life.
The adoption of measures to combat the labour precariousness that affects women in particular and to enhance collective bargaining in defending male and female workers must be encouraged. The adoption of public measures and actions to improve women's access to sexual and reproductive health services and to raise their awareness of their rights and the public services available to them must also be encouraged, while respecting their dignity.
Mr President, there is enormous discrimination against women in the United Kingdom, sadly. I know my own committee - the Committee on Women's Rights and Gender Equality - have their heart in the right place. However, most of the discrimination comes because the employment laws are so onerous for small businesses recruiting young women that they simply discriminate in a covert way.
I think it is the classic law of unintended consequence. You make a law here, you make a law there, and what actually happens is that nothing happens, which actually reinforces the position.
I do not mean to sound ungallant, but when I look round my committee - the Committee on Women's Rights and Gender Equality - I see that their mindset is deeply locked in the 1970s - they have not moved on. I am afraid that life is not like that any more, and when I hear people talk about the emancipation of women, I am sorry, but as an Englishman, that happened a very long time ago. I do not know what problems other countries have, but please do not lay all this on the United Kingdom, where we do not have the problem, because, although, again, I say your heart is in the right place (the law of unintended consequences), you are making a real bollocks of it.
Mr President, it may be a useful coincidence that I am speaking after Godfrey Bloom, who seems to inhabit somewhere deep within the 19th century. He is, indeed, the man famous for saying, not so very long ago, that women should clean behind the fridge and that that was one of their major roles in life. If it is me who has not moved on, then I am proud, because I do not wish to be associated in any way, particularly as an Englishwoman, with comments such as those.
What I do want to say is that this excellent report has raised very many important issues, and I thank the rapporteur for that. I also thank the Commissioner for the comments he made. One particular point I wish to pick up on is the whole question of trafficking. As a representative from London - and, indeed, a woman representative from London - I have had a particular interest in this subject, because London is one of the places very much affected by trafficking in women.
Member States are currently being asked to sign the Council of Europe Convention on Action against Trafficking. Although some of the Member States have signed this, there are others - 15, in fact - that have not yet signed, and indeed there are two that do not seem prepared to do so. I would therefore ask that all EU Member States ratify this convention against trafficking, and that everyone here, including all the members of the Committee on Women's Rights, take it upon themselves to go back to their governments and push them to do even more work than they may already be doing about the whole vile and evil trade of trafficking in women.
(CS) Commissioner, ladies and gentlemen, I welcome the report presented by Mrs Pérez and the European Commission. The statistics showing that female employment has increased in recent years to a level of 57.2% sound good, but, as the report states, a whole range of problems remain. Women still occupy only one-third of the leading positions in private companies and in other areas, including politics. A large proportion of new jobs are not covered by long-term contracts of employment and so future prospects are uncertain. These are the kinds of jobs which often go to women. They are still regarded as people whose main responsibility is care of the family, with earnings from work representing just a supplement to the family budget. This is why women are still worse paid than men for the same work and with the same qualifications. These stereotypes continue to represent one of the instruments of discrimination against women on the labour markets. I find the willingness of employers to give women allowances to help them with childcare and thus facilitate their further professional and career development to be very unsatisfactory.
(RO) We talk about the need to combat violence against women, encourage women's participation in civic activities and an aspect that falls under the activity of the Committee on culture - discrepancies between women's and men's education.
Although women obtain better results than men in the field of education, there is still a pay inequality between genders in the labour market. Personally, as a member of the Committee on Culture and Education, I submitted an amendment to the opinion drafted by CULT regarding this report. I consider it to be essential to eliminate from the mass-media the images presenting women in degrading situations, taking into account the impact that the media of mass communication have on public perceptions and attitudes.
Ensuring equality between women and men in all the fields of action of the European Union's policies is still a current issue in Western society.
(SK) The report begins with a paragraph stating that equality between women and men is a fundamental principle of the European Union, a principle which has been in place for more than 50 years. The second part of the report, however, continues with 46 paragraphs containing recommendations, invitations or requests for this principle to be observed. There are also fundamental recommendations such as equal access to funds, education, health care or remuneration. There is a request to combat violence against women, a request to combat trafficking in women and much more.
Such reports are certainly important and I congratulate the rapporteur. On the other hand, however, it talks about the inadequate implementation of documents already adopted. It points to inadequate control and sanctions. It also points, however, to the insincerity of politicians who outwardly declare support for equality between women and men but, in practice, do not observe it, and this is why expectations are not as we would wish.
(PL) Mr President, when we analyse the resolution on equality between women and men, it is difficult not to support it. I refer in particular to the points concerning violence against women and the need for education from the earliest years about discrimination against them. We are well aware that a proper upbringing and education is the best way to root out discrimination and violence against women.
EU citizens are fairly uninformed about trafficking in women and largely unaware of the existence in our times of this dreadful, brutal trade, which is unacceptable in a civilised world. I therefore believe significant resources should be allocated to an information campaign.
It must be pointed out, however, that despite all the difficult problems we are discussing, there has been significant progress towards equality between women and men in recent years, and it is especially noticeable in rural areas.
(RO) Mr. President, equality between men and women should be a basic principle of the European society.
The latest Eurobarometer survey indicates the fact that women in the rural environment are not involved in making decisions in the communities they belong to, have no stable job and most of them undertake only household responsibilities, this percentage reaching 98% in some areas. Nevertheless, over 50% of women want to have access to the European labour market, as well as to obtain a qualification that would facilitate their employment in public administration, agriculture, social assistance or education. Also, an important percentage of women want to benefit from the facilities available at European level for starting a business.
Consequently, I believe that the initiatives of women from the rural environment to get actively involved in society, to permanently improve and participate in the economic development of the region they come from should be supported. Elimination of discrimination requires a joint European effort. Programmes such as the European Social Fund and Progress in partnership with local governments and authorities should allocate larger funds to support women in the rural environment.
Member of the Commission. - (CS) Ladies and gentlemen, thank you for the discussion. Generally speaking, when looking at the developments, it can be said that there has been significant progress, but ladies and gentlemen, it is clear that there is still a long way to go. This is why the Commission is trying to pursue complex negotiations, using all the tools available to us. I have referred, for example, to the legislative proposals already prepared and to the intention to tighten the penalties for people trafficking.
I should also like to say that the endeavours to achieve equality are of course based on a deep ethical foundation and, even if we were to find no reasons based on social balance, stability of the social systems or economics, it would still be right and necessary to proceed consistently. However, I should like to say that real equality of opportunity is the foremost priority of the European Union and no society which cannot achieve equality of opportunity has any long-term future in global competition. It is not only fair and ethically undeniable, but it is also beneficial. I think that it is absolutely fundamental for this reason too that we move ahead, not being satisfied with the developments which may in some respects be interpreted as progress, but where very many things, on the other hand, may still be regarded as only modest results.
rapporteur. - (ES) Mr President, I welcome the words of all my colleagues who have spoken on this item because I believe that it allows us to establish that despite varying emphases and some differences, the common objective is shared by each and every one of us.
I would also like to tell the Commissioner that I am very pleased with his speech and with his contribution during this debate. Each and every one of us would sign up to his speech in full. Therefore I would like to say how pleased I am, but would add that what is needed now is a genuine political willingness to implement all the initiatives which are currently on the table. He will therefore have this Parliament on his side if he continues to emphasise the importance of this issue and persists in his efforts to implement all these initiatives.
I would just like to note one aspect: the importance of men's role in the fight for equality between men and women.
Involving men in this task is essential. The fact that today male colleagues have participated in this debate may, I believe, be a reflection of the fact that men must also stand beside women in the fight for equality.
I will close by mentioning one of the issues raised in this debate, by a colleague who said that women have been saying the same old things since the 19th century. I would like to point out to him that women in my country in the 19th century were demanding the right to vote: they could not even vote. There is therefore, a clear difference.
Much progress has been made, that much we cannot deny. We must thank all those women, all those organisations who have worked in the fight for equality. This, however, cannot mean denying the obvious: there is still a long way to go, we still have a lot of work ahead. By all of us persisting, men and women, we should achieve genuine equality between men and women.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Written statements (Rule 142)
in writing. - (PL) Ladies and Gentlemen, many topics have been touched on in this debate. I stress the issue of maternal and parental leave. Europe is confronted with a demographic problem resulting not only from the economic problems affecting our continent but also from the failure to provide young mothers with proper support. It is immensely important for a woman who has had a baby to be provided with support that gives her and her child the necessary security and ensures that she is not prevented from returning to professional or social life.
Mothers must be protected in such a way that they can return to their place of work in due course and take care of their families properly, and we must place great emphasis on making sure these arrangements are treated equally seriously throughout Europe.
in writing. - (RO) Although it is one of the European Union's good students as regards the legislative framework and the number of governmental initiatives and programmes for reducing gender inequality, Romania has shortcomings regarding important aspects that accentuate and perpetuate inequality between women and men.
As regards the access of women to management positions, Romania ranks among the last countries in Europe. Out of the 331 Members of Parliament, only 37 are women, just above 11% of the total. Nevertheless, the percentage of women in Romania's local administration is even lower. Sweden has almost an equal number of women and men Members of Parliament. Also, in Romania, almost a third of women work part-time, as compared with only 7.7% of men, for a remuneration on average 15 percent lower than that of men.
This situation is closely related to the persistence of gender stereotypes, which makes most of the household duties fall to the responsibility of women. Unfortunately, gender inequality and the related prejudices are present not only in the family environment, but also in the education environment of Romanians. Studies show that school activities in Romania tend to form gender differentiated mentalities, as well as the social-economic orientation activities organized by the teaching staff.
Therefore, I emphasize the importance of including the issues regarding the importance of education in reducing gender inequality in the report.
in writing. - (FR) Equality between men and women is a fundamental principle of the European Union. Yet the figures in the 2008 report show that there is still no equality. Indeed, the pay gap has remained at 15% since 2003.
In light of that situation, I believe we must strengthen European legislation, for example by compelling employers to carry out wage and salary audits, with a view to reducing that gap in pay.
It is also important to look at the special situation of women living in rural areas, who are never declared as 'working' on the official labour market. Because they have no definite professional status, those women, who certainly work since they help their husband within the family farm, encounter a great many financial and legal difficulties in regard to access to retirement pensions or social security. I will support any measure that will improve the situation of those women.
Lastly, I welcome the proposed measures to improve women's access to sexual and reproductive health services. Such access is indeed a vital condition for the exercise of their freedom.
in writing. - (RO) I consider that gender discrimination is maintained mainly due to old mentalities that still exist in modern societies: the man financially supports his family and the woman has its social responsibility. These mentalities can be seen in all countries, but in particular in disadvantaged regions. This phenomenon could be eliminated by proper education.
In this context, I believe we should also take into consideration the fact that the evolution of the current overall society has led to an increasing involvement of women in active life and their status in society has visibly improved. Nevertheless, problems may occur at the level of the family, especially related to the care of parents for their children, the involvement in their raising and education. The lack of time, the busy work schedule, the mirage of foreign countries, have led to reduced control of parents over their children during holidays, as well as in the interval of 2:00-6:00 p.m. on school days.
For this reason, solutions need to be identified in order to eliminate the concern related to what the child is doing while the parent is at work, by developing activities inside or outside schools, which would cover the lack of supervision by parents.
In fact, the after school method should be expanded and should become a project useful to the family, the community, the country and to Europe.
in writing. - (RO) I would like to congratulate the Rapporteur and emphasize the importance of the content of this report for the achievement of the economic growth objectives undertaken in the context of the Lisbon Strategy.
Both the European Union and the Member States should provide a better model for society. Despite the progress achieved, inequality between men and women persists and this is why we have to take action.
I would like to draw attention to a problem that very many women are dealing with every day and in relation to which very few of them receive a favourable sentence, namely sexual harassment.
According to a national study conducted in Romania, in 90% of the cases, the victims of sexual harassment were women and 1 out of 9 people in the urban environment have dealt with a sexual harassment situation. In over 55% of the cases, the aggressor was the victim's professional superior.
I think a reassessment of the strategies and actions in this field is required in order to increase women's living and professional standards and Member States should accelerate the enforcement of Community legislation on equality between women and men with regard to the labour market, including as regards sexual harassment.
in writing. - (RO) Time has come to give up stereotypes and act firmly in order to provide real equal chances to women and men. Over the last ten years, progress has been unquestionable as regards the increase of women representation in European top politics, but still insufficient. On the contrary, remuneration discrepancies have remained relatively constant in recent years. European companies still contribute to the fundamental exclusion and firm and more courageous decisions are required, together with a much more efficient media campaign for this purpose.
The general participation of women in the decision-making process is subject to obvious distortions in Romania, as well, which is the only country where not a single woman holds the position of Minister and, in Parliament, women represent only 9%. The Romanian society has the duty to fight mentalities, gender discriminations in all its daily forms.
I have confidence in the positive effects of using electoral quotas to represent women. We can find best practice models in Nordic countries, and not only there. No matter if we opt for an electoral system based upon proportional representation by guaranteeing the gender parity of candidates, as well as the equal visibility in the media (Belgium) or for distributive quotas established by law (Finland, Sweden, Spain, France), I believe the situation of women who want this type of involvement in the political, economic and social life could be improved in Romania.